Case 2:17-cv-06210-JAK-KS Document 117-1 Filed 01/18/19 Page 1 of 6 Page ID #:2180




    1 PATRICK M. RYAN (SBN 203215)
       pryan@bzbm.com
    2 STEPHEN C. STEINBERG (SBN 230656)
    3 ssteinberg@bzbm.com
      JOSEPH J. FRARESSO (SBN 289228)
    4 jfraresso@bzbm.com
      GABRIELLA A. WILKINS (SBN 306173)
    5 gwilkins@bzbm.com
      BARTKO ZANKEL BUNZEL & MILLER
    6 A Professional Corporation
    7 One Embarcadero Center, Suite 800
      San Francisco, California 94111
    8 Telephone: (415) 956-1900
      Facsimile: (415) 956-1152
    9
   10 Attorneys for Plaintiffs
      JUSTICE LAUB and DAN KANES
   11
   12                                  UNITED STATES DISTRICT COURT
   13                  CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   14 JUSTICE LAUB and DAN KANES,                       Case No. 2:17-cv-06210-JAK (KSx)
   15                        Plaintiffs,                DECLARATION OF JOSEPH J.
   16             v.                                    FRARESSO IN SUPPORT OF
                                                        PLAINTIFF DANIEL KANES’
   17 NICHOLAS HORBACZEWSKI,                            NOTICE OF MOTION AND
      DRONE RACING LEAGUE, INC., and                    SPECIAL MOTION TO STRIKE
   18 DOES 1 TO 10,                                     DEFENDANT NICHOLAS
                             Defendants.                HORBACZEWSKI’S
   19                                                   COUNTERCLAIM PURSUANT TO
   20                                                   CALIFORNIA CIVIL PROCEDURE
                                                        CODE § 425.16
   21
                                                        Judge:    Hon. John A. Kronstadt
   22                                                   Date:     April 29, 2019
   23                                                   Time:     8:30 a.m.
                                                        Crtrm.:   10B
   24 NICHOLAS HORBACZEWSKI,                            Action File: July 10, 2017
   25         Counter-Claimant,                         Trial Date:   None Set
   26     v.
      DANIEL KANES,
   27
               Counter-Defendant
   28
        2613.000/1361880.4                          1                   Case No. 2:17-cv-06210-JAK (KSx)
                  DECL. OF FRARESSO IN SUPPORT OF SPECIAL MOTION TO STRIKE HORBACZEWSKI’S
                    COUNTERCLAIM PURSUANT TO CALIFORNIA CIVIL PROCEDURE CODE § 425.16
Case 2:17-cv-06210-JAK-KS Document 117-1 Filed 01/18/19 Page 2 of 6 Page ID #:2181




    1             I, Joseph J. Fraresso, declare:
    2             1.         I am an attorney at law admitted to practice in the State of California. I
    3 am an attorney in the law firm of Bartko, Zankel, Bunzel & Miller, counsel of
    4 record for Plaintiffs in the above-captioned matter. The matters in this Declaration
    5 are true of my own personal knowledge, and if called upon as a witness, I could and
    6 would competently testify thereto. I submit this Declaration in support of plaintiff
    7 Daniel Kanes’ Notice of Motion and Special Motion to Strike Defendant Nicholas
    8 Horbaczewski’s Counterclaim Pursuant to California Code of Civil Procedure §
    9 425.16.
   10             2.         Attached hereto as Exhibit A is a true and correct copy of an article
   11 entitled “Swatch taps into esports by sponsoring drone racers,” by Ilyse Liffreing,
   12 dated February 7, 2018 and available at https://digiday.com/marketing/swatch-taps-
   13 esports-sponsoring-drone-racers/, last accessed January 17, 2019.
   14             3.         Attached hereto as Exhibit B is a true and correct copy of Exhibit 52 to
   15 the deposition of Ryan Gury held November 15, 2018, which is a print out of a
   16 Microsoft Excel file that was produced by defendant the Drone Racing League
   17 (“DRL”) as DRL00010039.
   18             4.         Attached hereto as Exhibit C is a true and correct screenshot of the
   19 DRL’s webpage at https://thedroneracingleague.com/, last accessed January 17,
   20 2019.
   21             5.         Attached hereto as Exhibit D is a true and correct screenshot of the
   22 DRL’s Twitter page at https://twitter.com/droneraceleague, last accessed January
   23 17, 2019.
   24             6.         Attached hereto as Exhibit E is a true and correct screenshot of the
   25 DRL’s Facebook page at https://www.facebook.com/thedroneracingleague/, last
   26 accessed January 17, 2019.
   27
   28
        2613.000/1361880.4                                 2                Case No. 2:17-cv-06210-JAK (KSx)
                  DECL. OF FRARESSO IN SUPPORT OF SPECIAL MOTION TO STRIKE HORBACZEWSKI’S
                    COUNTERCLAIM PURSUANT TO CALIFORNIA CIVIL PROCEDURE CODE § 425.16
Case 2:17-cv-06210-JAK-KS Document 117-1 Filed 01/18/19 Page 3 of 6 Page ID #:2182




    1             7.         Attached hereto as Exhibit F is a true and correct screenshot of the
    2 DRL’s Instagram page at https://www.instagram.com/thedroneracingleague/, last
    3 accessed January 17, 2019.
    4             8.         Attached hereto as Exhibit G is a true and correct screenshot of the
    5 DRL’s YouTube channel at https://www.youtube.com/thedroneracingleague, as well
    6 as its “About” page at
    7 https://www.youtube.com/channel/UCiVmHW7d57ICmEf9WGIp1CA/about, both
    8 last accessed January 17, 2019.
    9             9.         Attached hereto as Exhibit H is a true and correct screenshot of the
   10 DRL’s Press page at https://thedroneracingleague.com/press/, last accessed January
   11 17, 2019.
   12             10.        Attached hereto as Exhibit I is a true and correct copy of excerpts from
   13 the transcript of the November 27, 2018 deposition of Daniel Kanes.
   14             11.        I informed Horbaczewski’s counsel that Kanes intended to file the
   15 present motion on January 9, 2019 and requested to meet and confer about the
   16 motion. Horbaczewski’s counsel refused to meet and confer about the present
   17 motion without requiring a meet and confer to discuss other unrelated discovery
   18 issues that were not ripe for discussion. I do not believe that a telephonic meet and
   19 confer could have resolved or narrowed the issues on Kanes’ special motion to
   20 strike given Horbaczewski’s refusal to dismiss his Counterclaim with prejudice in
   21 response to Kanes’ motion to dismiss (Dkt. No. 99), which is closely related to the
   22 issues presented on this motion. A true and correct copy of an email exchange
   23 between counsel reflecting attempts to arrange a telephonic meet and confer is
   24 attached as Exhibit J.
   25             12.        I declare under penalty of perjury under the laws of the United States of
   26 America that the foregoing is true and correct.
   27
   28
        2613.000/1361880.4                                3                Case No. 2:17-cv-06210-JAK (KSx)
                  DECL. OF FRARESSO IN SUPPORT OF SPECIAL MOTION TO STRIKE HORBACZEWSKI’S
                    COUNTERCLAIM PURSUANT TO CALIFORNIA CIVIL PROCEDURE CODE § 425.16
Case 2:17-cv-06210-JAK-KS Document 117-1 Filed 01/18/19 Page 4 of 6 Page ID #:2183




    1             Executed on this 18th day of January, 2019, at San Francisco, California.
    2
    3
                                                           /s/ Joseph J. Fraresso
    4                                          Joseph J. Fraresso
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        2613.000/1361880.4                           4                Case No. 2:17-cv-06210-JAK (KSx)
                  DECL. OF FRARESSO IN SUPPORT OF SPECIAL MOTION TO STRIKE HORBACZEWSKI’S
                    COUNTERCLAIM PURSUANT TO CALIFORNIA CIVIL PROCEDURE CODE § 425.16
Case 2:17-cv-06210-JAK-KS Document 117-1 Filed 01/18/19 Page 5 of 6 Page ID #:2184




    1                                    PROOF OF SERVICE
    2                            Laub v. Horbaczewski, et al.
             USDC, Central District of California Case No. 2:17-cv-06210 JAK (KSx)
    3
    4        At the time of service, I was over 18 years of age and not a party to this
      action. My business address is One Embarcadero Center, Suite 800, San Francisco,
    5 CA  94111.
    6       On January 18, 2019, I served a true copy of the following document(s)
      described as DECLARATION OF JOSEPH J. FRARESSO IN SUPPORT OF
    7 PLAINTIFF DANIEL KANES’ NOTICE OF MOTION AND SPECIAL
    8 MOTION TO STRIKE DEFENDANT NICHOLAS HORBACZEWSKI’S
      COUNTERCLAIM PURSUANT TO CALIFORNIA CIVIL PROCEDURE
    9 CODE § 425.16 on the interested parties in this action as follows:
   10                             SEE ATTACHED SERVICE LIST
   11        BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
      the document(s) with the Clerk of the Court by using the CM/ECF system.
   12 Participants in the case who are registered CM/ECF users will be served by the
   13 CM/ECF system. Participants in the case who are not registered CM/ECF users will
      be served by mail or by other means permitted by the court rules.
   14
             BY OVERNIGHT DELIVERY: I enclosed said document(s) in an
   15 envelope or package provided by the overnight service carrier and addressed to the
      persons at the addresses listed in the Service List. I placed the envelope or package
   16 for collection and overnight delivery at an office or a regularly utilized drop box of
   17 the overnight service carrier or delivered such document(s) to a courier or driver
      authorized by the overnight service carrier to receive documents.
   18
             I declare under penalty of perjury under the laws of the United States of
   19 America that the foregoing is true and correct and that I am employed in the office
      of a member of the bar of this Court at whose direction the service was made.
   20
   21        Executed on January 18, 2019, at San Francisco, California.

   22
   23                                                      /s/ Stephanie D. M. Pearson
                                                     Stephanie D. M. Pearson
   24
   25
   26
   27
   28
        2613.000/1361880.4                          5                Case No. 2:17-cv-06210-JAK (KSx)
                  DECL. OF FRARESSO IN SUPPORT OF SPECIAL MOTION TO STRIKE HORBACZEWSKI’S
                    COUNTERCLAIM PURSUANT TO CALIFORNIA CIVIL PROCEDURE CODE § 425.16
Case 2:17-cv-06210-JAK-KS Document 117-1 Filed 01/18/19 Page 6 of 6 Page ID #:2185




    1                                   SERVICE LIST
                                 Laub v. Horbaczewski, et al.
    2        USDC, Central District of California Case No. 2:17-cv-06210 JAK (KSx)
    3
    4 Kenneth A. Kuwayti, Esq.                       Attorneys for Defendants
      MORRISON & FOERSTER LLP                        Nicholas Horbaczewski and Drone
    5 775 Page Mill Rd.                              Racing League, Inc.
      Palo Alto, CA 94304-1018
    6 Tel: (650) 813-5600
    7 Fax: (650) 494-0792
      Email: KKuwayti@mofo.com
    8
      Nicholas Rylan Fung, Esq.                      Attorneys for Defendants
    9 MORRISON & FOERSTER LLP                        Nicholas Horbaczewski and Drone
   10 707 Wilshire Boulevard                         Racing League, Inc.
      Los Angeles, California 90017-3543
   11 Tel: (213) 892-5200
      Fax: (213) 892-5454
   12 Email: NFung@mofo.com
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        2613.000/1361880.4                          6                Case No. 2:17-cv-06210-JAK (KSx)
                  DECL. OF FRARESSO IN SUPPORT OF SPECIAL MOTION TO STRIKE HORBACZEWSKI’S
                    COUNTERCLAIM PURSUANT TO CALIFORNIA CIVIL PROCEDURE CODE § 425.16
